Citation Nr: 1310753	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial evaluation greater than 10 percent for residuals of a right (major) radial neck fracture with degenerative changes and swelling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and December 2009 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2007 rating decision on appeal, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The December 2009 rating decision determined that new and material evidence was submitted to reopen the Veteran's previously denied claim of entitlement to service connection for a chronic right elbow disability.  After reopening for a de novo adjudication of the claim on the merits, the December 2009 rating decision awarded the Veteran VA compensation and an initial evaluation of 10 percent for residuals of a right (major) radial neck fracture with degenerative changes and swelling, effective March 20, 2007 (i.e., the date of receipt by VA of the Veteran's successful application to reopen his right elbow claim).  The Veteran now appeals the initial 10 percent rating assigned for his right elbow disability.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for this service-connected orthopedic disability for separate periods of time, from March 20, 2007, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2012 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and arguments in support of his appeal before the undersigned Acting Veterans Law Judge sitting at the Board of Veterans' Appeals in Washington, D.C.  A transcript of this hearing has been duly obtained and associated with the claims file for the Board's review and consideration.

For the reasons that will be discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

As pertinent to the bilateral hearing loss claim, current VA audiological assessments of the Veteran's hearing acuity objectively demonstrate that his level of hearing impairment in both ears presently meets the regulatory criteria for hearing loss for VA compensation purposes as prescribed in 38 C.F.R. § 3.385 (2012).   

The Veteran's military occupational specialty (MOS), as presented in his DD-214 Form, and his unit identification information, as presented in his service medical records, reflect that he served as a field artilleryman during active duty in the United States Army.  The Veteran has presented a credible account of being exposed to acoustic trauma during active duty as a result of his duties in this capacity, including routine exposure to the noise of artillery fire with only minimal hearing protection, in which he reportedly fired hundreds of artillery rounds during training, per instructions to deplete remaining stocks of surplus ammunition dating back to World War II.  He also submitted credible testimony as to his exposure to acoustic trauma from handling and operating small arms during Advanced Infantry Training (AIT).  The Veteran's primary contention is that his current bilateral hearing loss is the result of his exposure to the aforementioned acoustic trauma during military service.  (At this juncture, the Board notes that although the Veteran is a Vietnam War Era serviceman, his military records reflect that he did not serve in the Republic of Vietnam and that he is not a combat veteran, such that his claim would be allowed consideration under the provisions of 38 C.F.R. § 3.304(d) (2012) regarding sufficiency of lay evidence that a disability was incurred in combat if consistent with the circumstances and hardships of combat service, notwithstanding the absence of any official record of such incurrence.)  

The VA audiological examination of record addressing the hearing loss claim was conducted in January 2009.  Although the examiner who authored the audiological report reviewed the Veteran's claims file and made note of his history as an artilleryman in service, the VA audiologist's nexus opinion failed to address and incorporate this relevant history.  Instead, the opinion concluded that there was no nexus between the Veteran's current bilateral hearing loss and service based on the clinical findings of normal hearing in service and a notation of no hearing loss present on VA examination in October 1970 (although no audiological evaluation was conducted).  While the in-service audiological examination results are certainly valid facts for consideration, the United States Court of Appeals for Veterans Claims (Court) has held in the case of Hensley v. Brown, 5 Vet. App. 155, 163 (1993), that the provisions of 38 C.F.R. § 3.385 do not preclude service connection for a current hearing disability solely on the basis that hearing was within normal limits on objective audiometric testing during service.  Therefore, the January 2009 nexus opinion does not provide a supportive rationale as to why the normal audiometric findings in service establish no link to the Veteran's current bilateral sensorineural hearing loss.  

Furthermore, having conceded that the Veteran has, in fact, been exposed to acoustic trauma from artillery associated with his MOS and the noise of small arms fire during AIT in service, the Board finds that the absence of any clinical discussion of this significant and relevant history in the context of the current hearing loss claim renders the nexus opinion in its current state inadequate for adjudication purposes.  The Court has held that when VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, this issue should be remanded so that an addendum opinion may be obtained that addresses the likelihood that the Veteran's current hearing loss is etiologically linked to his established history of exposure to artillery and small arms noise in service.  This addendum opinion should preferably, if possible, be provided by the same examiner who authored the January 2009 VA audiology examination report of record.  Otherwise, the addendum should be obtained from another appropriate clinician.

With regard to the Veteran's claim for a higher initial rating for residuals of a right (major) radial neck fracture with degenerative changes and swelling, the Board notes that this disability is ratable under 38 C.F.R. § 4.71a on the basis of traumatic arthritis (Diagnostic Code 5010), impairment of the radius, non-union in the upper half, with false movement (Diagnostic Code 5212), limitation of forearm flexion (Diagnostic Codes 5206 and 5208) or extension (Diagnostic Code 5207), impairment of the elbow with flail joint, joint fracture, with marked cubitus varus or cubitus valgus deformity or un-united fracture of the radial head (Diagnostic Code 5209), or non-union of the radius and ulna with false flail joint (Diagnostic Code 5210).  The most recent VA examination of record addressing the right elbow disability was conducted in July 2008.  An additional but cursory assessment of the impaired upper extremity's range of motion was also conducted in November 2009.  However, at his November 2012 hearing, the Veteran stated that his right elbow disability has since worsened.  As the examination reports of record are all at least three years old, the Board finds that a remand is warranted so as to obtain a current assessment of this disability.  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]

The Board further notes that its preliminary review of the right elbow examinations of record reveals that they did not include an adequate assessment of functional loss due to additional limitation of motion following repetitive use.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, in light of the Veteran's hearing testimony in which he presented subjective complaints of right elbow joint pain on use, the new VA examination should include medical determinations as to whether his affected right elbow joint exhibits pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom.  Specifically, the VA examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right elbow joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.
    
Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO/AMC for the following action:

1.  The medical evidence is current through November 2009.  The RO should therefore obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for complaints relating to his right elbow and bilateral hearing loss from November 2009 to the present.  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review.

2.  To the extent possible, the Veteran's claims file should be provided to the VA clinician who conducted and drafted the report of the January 2009 VA audiological examination for a review.  If the clinician is unavailable, the claims file should be reviewed by an appropriate specialist to determine the etiology of the Veteran's bilateral sensorineural hearing loss in the context of his relevant clinical history.  The reviewing clinician must state in his/her report that the Veteran's claims file was reviewed.  

Thereafter, the reviewing clinician should provide addendum opinions, with complete supportive rationales, addressing the following:

Given the likelihood of the Veteran's exposure to high noise levels during active duty as field artilleryman with further exposure to noise from small arms fire during AIT, and notwithstanding the normal audiometric findings shown during active service, is the Veteran's current bilateral hearing loss at least as likely as not the result of his exposure to acoustic trauma from serving proximate to such over 40 years earlier, from July 1965 to October 1968?  

(For purposes of presenting the opinion, the examiner should assume as true that the Veteran served in close proximity and was regularly exposed to the noise of artillery and small arms fire with minimum or nonexistent hearing protection during the time period in question.  If the examiner relies on the normal audiometric findings obtained on service examinations as the basis for a negative nexus opinion, he/she should provide a clinical rationale to support this determination.  It is not sufficient to merely state that the Veteran's normal audiometric findings presented in service is conclusive evidence in and of itself of no nexus between the Veteran's current hearing loss disability and his period of active duty.)

The VA examiner should include detailed supportive rationales for the requested opinion in the discussion.

If the opining examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO must arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and extent of severity of his right (major) upper extremity due to service-connected residuals of a right radial neck fracture with degenerative changes and swelling.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's right elbow/forearm on flexion and extension.

The examiner should note the point at which right elbow motion becomes painful, if at all, on flexion and extension.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, in addition to flare-ups or when the right elbow/forearm is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, and due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

(b)  The examiner must also comment upon whether the service-connected residuals of a right (major) radial neck fracture with degenerative changes and swelling is manifested by flail joint, joint fracture, with marked cubitus varus or cubitus valgus deformity or with un-united fracture of the radial head; or non-union of the radius and ulna with false flail joint.

(c)  The examiner should make an objective determination as to whether the service-connected residuals of a right (major) radial neck fracture with degenerative changes and swelling is manifested by impairment of the radius, non-union in the lower half, with false movement:

[i.]  due to malunion with bad alignment;

[ii.]  due to non-union in the upper half; 

[iii.]  without loss of bone substance or deformity; 

[iv.]  with loss of bone substance (1.0 inches/2.5 centimeters or more) and marked deformity.

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The examination report prepared must be typed.

4.  After ensuring that the above development is fully undertaken, the RO should readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and an initial evaluation above 10 percent for residuals of a right (major) radial neck fracture with degenerative changes and swelling for the period commencing on March 20, 2007.  If the full benefit sought on appeal with respect to either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

